DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species I (claims 1-6, 8-22) in the reply filed on 1/22/21 is acknowledged.  The traversal is on the ground(s) that: a) the alleged species are not mutually exclusive; and, b) there is no serious search burden to examine all the species.  This is not found persuasive because regarding a) the LIDAR species appears mutually exclusive from the head-up or mounted display species due to Applicant’s own Specification which lists these as different applications and not specifically usable together (See e.g., [0038]).  This is not found persuasive regarding b) because the inventions are mutually exclusive applications (see above) and would result in a search of at least two separate inventions which involves different search terms and classification areas.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 6/28/19.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 14-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states in line 5-6 “providing an output signal at one of the first terminal, the second terminal and the common terminal”.  As written, it is unclear if the output signal is provided at: a) one of the first terminal AND one of the second terminal AND one of the common terminal; or b) one of the first terminal OR the second terminal OR the common terminal (or in other words, “one of the group of the first terminal, second terminal and common terminal”).  For purposes of examination, the examiner interprets the latter interpretation.  However, appropriate correction and/or clarification is requested.  Claims 2-6 and 15-22 inherit the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejections based on their decencies on claim 1.
Claim 1 recites the phrasing in lines 3-5 “including a first terminal, a second terminal, and a common terminal, which terminals are collectively configured
Claim 14 recites “the capacitive portion includes opposing terminals and a common terminal configured and arranged to provide an output signal which is responsive to further including circuitry to process or amplify signals, responsive to reaction of the capacitive portion to the input signal, indicative of capacitive changes and/or movements of the MEMS device.  As written, it is unclear what is meant by the phrase the output signal “…is responsive to further including circuitry”.
Claim 15 states in line 2 “provide the output signal at one of the first terminal and the second terminal”.  As written, it is unclear if the output signal is provided at: a) one of the first terminal AND one of the second terminal; or b) one of the first terminal OR the second terminal (or in other words, “one of the group of the first terminal and second terminal”).  For purposes of examination, the examiner interprets the latter interpretation.  However, appropriate correction and/or clarification is requested.  
Claim 16 states in line 2 “provide the output signal at one of the first terminal and the second terminal”.  As written, it is unclear if the output signal is provided at: a) one of the first terminal AND one of the second terminal; or b) one of the first terminal OR the second terminal (or in other words, “one of the group of the first terminal and second terminal”).  For purposes of examination, the examiner interprets the latter interpretation.  However, appropriate correction and/or clarification is requested.  
Claim 17 states in lines 3-4 “provide the output signal at one of the first terminal and the second terminal”.  As written, it is unclear if the output signal is provided at: a) one of the first terminal AND one of the second terminal; or b) one of the first terminal OR the second terminal (or in other words, “one of the group of the first terminal and second terminal”).  For purposes of examination, the examiner interprets the latter interpretation.  
Claim 22 states in line 2 the circuitry includes “at least one of a synchronous detector and an amplitude modulation detector”.  As written, it is unclear if the circuity includes: a) one of the synchronous detector AND one of the amplitude modulation detector; or b) one of the synchronous detector OR the amplitude modulation detector (or in other words, “one of the group of the synchronous detector and amplitude modulation detector”).  For purposes of examination, the examiner interprets the latter interpretation.  However, appropriate correction and/or clarification is requested.  

Allowable Subject Matter
Claims 8-13 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Van Spengen (U.S. 2004/0070400 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436.  The examiner can normally be reached on M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REEMA PATEL/Primary Examiner, Art Unit 2812